DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/15/22 has been entered.

Claim Objections
Claims 1 and 10 are objected to because of the following informalities:  line 7 of claim 1 refers to “at least one reproduction unit”, then lines 8-9 refer to “the reproduction unit”.  In order to improve clarity, the Examiner suggests that the second instance should state “each reproduction unit” if a single reproduction unit of the potentially multiple reproduction units is intended to be referred to or “the at least one reproduction unit” if multiple reproduction units are intended to be referred to. The reason being if “at least one reproduction unit” includes two reproduction units, it is unclear which reproduction unit is being referred to when using the claim language “the reproduction unit”. The Applicant is also invited to create their own language to clear up the issue as long as the Applicant ensures that the language is supported by the Applicant’s Specification. The Examiner is interpreting the claim as referring to a single reproduction unit as currently written. The same issue occurs multiple times on the last 3 lines of claim 1 and line 1 of claim 10. Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 4-14, 17 and 19-21, 23 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Schrepfer (U.S. 2016/0167583) in view of Jones et al. (U.S. 2008/0036875), hereinafter Jones.

Regarding claim 1, Schrepfer discloses a view system for a vehicle with a tractor and a trailer, comprising: 
a capture unit for capturing an area of view around the vehicle in form of image data ([0027]), wherein the capture unit is attachable to the tractor, wherein the capture unit has a single camera having a single image sensor ([0039] and fig. 1), 
at least one processing unit for processing the image data captured by the capture unit ([0030]), and 
at least one reproduction unit for reproducing at least one first image section and one second image section of the area of view captured by the capture unit ([0015] and fig. 3), wherein the reproduction unit has a defined first display portion for reproduction of the first image section at the first original position (A) and a defined second display portion for reproduction of the second image section at the second original position (B) ([0049]-[0050], fig. 3, left and right of dotted line 7 and edge area 6), 
wherein the first image section is shown in a larger display portion concerning its surface than the second image section (fig. 3, left and right of dotted line 7),
wherein, if the tractor and the trailer are substantially aligned in the longitudinal direction of the vehicle (fig. 1, #2 and #3), the processing unit takes the first image section at a first original position (A) and the second image section at a second original position (B) from the area of view of the single image sensor ([0027] and fig. 1), and 
wherein, if the tractor and the trailer are arranged in an angle substantially unequal 0° to each other, the processing unit takes the first image section at a first modified position (A') and/or the second image section at a second modified position from the area of view of the single image sensor ([0048]-[0049], [0027], figs. 2 and 3).
Schrepfer discloses adjusting image resolution according to the orientation of the trailer ([0034], [0045] and claim 3). Schrepfer does not explicitly disclose wherein the resolution of the first image section at the original position (A) and at the modified position (A') on the reproduction unit is higher than the resolution of the second image section at the original position (B) and at the modified position on the reproduction unit, the resolution corresponding to the number of image pixels per unit area of the reproduction unit.
However, Jones teaches wherein the capture unit has a single camera having a single image sensor (Jones [0091]), 
at least one reproduction unit for reproducing at least one first image section and one second image section of the area of view captured by the capture unit (Jones [0093] and fig. 19), wherein the reproduction unit has a defined first display portion for reproduction of the first image section at the first original position (A) and a defined second display portion for reproduction of the second image section at the second original position (B) (Jones [0093] and fig. 19), 
wherein the first image section is shown in a larger display portion concerning its surface than the second image section (Jones [0093] and fig. 19), and
 wherein the resolution of the first image section at the original position (A) and at the modified position (A') on the reproduction unit is higher than the resolution of the second image section at the original position (B) and at the modified position on the reproduction unit (Jones [0012], [0091] and [0096]), the resolution corresponding to the number of image pixels per unit area of the reproduction unit (Jones [0070]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Schrepfer’s system with the missing limitations as taught by Jones to reduce the amount of bandwidth required to transmit the image (Jones [0102]).

Regarding claim 4, Schrepfer in view of Jones teaches the view system according to claim 1, wherein the first image section comprises a main field of view and/or the second image section comprises a wide angle field of view (Schrepfer [0014], figs. 1 and 3). 

Regarding claim 5, Schrepfer in view of Jones teaches the view system according to claim 4, wherein the main field of view comprises a first legally prescribed field of view and/or the wide angle field of view comprises a second legally prescribed field of view (Schrepfer [0014], [0008], figs. 1 and 3). 

Regarding claim 6, Schrepfer in view of Jones teaches the view system according to claim 1, wherein the first image section is positioned and oriented on the area of view of the image sensor such that it depicts a part of the tractor at the first original position (A) (Schrepfer figs. 1 and 3). 

Regarding claim 7, Schrepfer in view of Jones teaches the view system according to claim 1, wherein the first image section at the original position (A) and the first image section at the modified position (A') has a reference point (P) of the trailer (Schrepfer figs. 1 and 2). 

Regarding claim 8, Schrepfer in view of Jones teaches the view system according to claim 7, wherein the reference point (P) is disposed within the first image section at the first original position (A) and at the first modified position (A') at the same location of the first image section (Schrepfer [0023], [0035], [0049], [0050], figs. 1 and 3). 

Regarding claim 9, Schrepfer in view of Jones teaches the view system according to claim 1, wherein the first image section and the second image section intersect each other partially on the image sensor (Schrepfer fig. 1, #2/#3 or Jones fig. 5). 
The same motivation and analysis for claim 1 applies to claim 9.

Regarding claim 10, Schrepfer in view of Jones teaches the view system according to claim 1, wherein the reproduction unit has a defined first display portion for reproduction the first image section at the first original position (A) and a defined second display portion for reproduction of the second image section at the second original position (B) (Schrepfer [0050], fig. 3, left and right of dotted line 7). 

Regarding claim 11, Schrepfer in view of Jones teaches the view system according to claim 1, wherein the ratio of the size of the first defined display portion to the size of the second defined display portion is unchangeable (Schrepfer fig. 3). 

Regarding claim 12, Schrepfer in view of Jones teaches the view system according to claim 1, wherein the portion which is depicted by the first image section and/or the second image section at the modified position (A') is arranged closer to or farther away from the tractor than the portion which is depicted by the first image section and/or the second image section at the original position (A, B) (Schrepfer figs. 1-3). 

Regarding claim 13, Schrepfer in view of Jones teaches the view system according to claim 11, wherein the size of the first image section and/or the size of the second image section at the modified position (A') is equal to the size of the first image section and/or the size of the second image section at the original position (A, B) (Schrepfer [0049]-0050] and fig. 3, image is continuously adapted as position changes while the image sections remain the same).

Regarding claim 14, Schrepfer in view of Jones teaches the view system according to claim 12, wherein the aspect ratio of the first image section and/or the aspect ratio of the second image section at the modified position (A') is equal to the aspect ratio of the first image section and/or the aspect ratio of the second image section at the original position (A, B) (Schrepfer [0049]-0050] and fig. 3, image is continuously adapted as position changes while the image sections remain the same).

Regarding claim 17, Schrepfer in view of Jones teaches the view system according to claim 1, wherein the processing unit is adapted to receive signals for describing the angle ratio between the tractor and the trailer from a signal device which is mounted on the vehicle and to take the first image section and/or the second image section based on the control signal at the modified first and/or second position or not (Schrepfer [0042], [0049], claim 10, figs. 1 and 3). 

Regarding claim 19, Schrepfer in view of Jones teaches the view system according to claim 17, wherein the signal device comprises a vehicle sensor which is adapted for generation of the control signal (Schrepfer [0043] and claim 10). 

Regarding claim 20, Schrepfer in view of Jones teaches the view system according to claim 1, wherein the processing unit continuously adapts the first and second image section at the first and second modified position (A') to the operational situation of the vehicle based on the control signal (Schrepfer [0019], movement of vehicle through figs. 1-3). 

Regarding claim 21, Schrepfer in view of Jones teaches the view system according to claim 20, wherein the operational situation is cornering (Schrepfer [0048]). 

Regarding claim 23, Schrepfer in view of Jones teaches a mirror replacement system for a vehicle with a view system according to claim 1 (Schrepfer [0001]). 

Regarding claim 24, Schrepfer in view of Jones teaches a mirror replacement system for a vehicle with a view system according to claim 22 (Schrepfer [0001]).

Claims 15, 16 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Schrepfer in view of Jones as applied to claim 1 above, and further in view of Longobardi (U.S. 2010/0295937).

Regarding claim 15, Schrepfer in view of Jones teaches the view system according to claim 1, wherein the second display portion is adapted to reproduce the second image section (Schrepfer figs. 1 and 3). 
Schrepfer does not explicitly disclose wherein the first display portion is adapted to reproduce the first image section simultaneously at the original and the modified position.
However, Longobardi teaches a system wherein the first display portion is adapted to reproduce the first image section simultaneously at the original and the modified position (Longobardi [0060]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system taught by Schrepfer in view of Jones with the missing limitations as taught by Longobardi to improve visibility of a roadway using an improved visibility system (Longobardi [0003]).
As shown above, all of the limitations are known, they can be applied to a known device such as a processor to yield a predictable result of improving visibility of a roadway using an improved visibility system.

Regarding claim 16, Schrepfer in view of Jones and Longobardi teaches the view system according to claim 15, wherein the first image section at the original position has a scaling which is changed in a direction horizontally orthogonal to the vehicle longitudinal axis in view of the first image section at the modified position (Schrepfer [0038], figs. 1 and 2). 

Regarding claim 18, Schrepfer in view of Jones and Longobardi teaches the view system according to claim 17, wherein the signal device is adapted for generating a manual control signal (Longobardi [0040]).
The same motivation and analysis for claim 15 applies to claim 18.

Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Schrepfer in view of Jones as applied to claim 1 above, and further in view of Lang et al. (EP 2623374A1), hereinafter Lang and Bell et al. (U.S. 6232910), hereinafter Bell. Lang was cited in the Applicant’s IDS dated 1/30/19 and an English translation has been attached.

Regarding claim 22, Schrepfer in view of Jones teaches the view system arrangement of claim 1. Schrepfer does not explicitly disclose the view system arrangement with two view systems according to claim 1.
However, Lang teaches the view system arrangement with two view systems according to claim 1 (Lang [0035] and [0039]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system taught by Schrepfer in view of Jones with the missing limitations as taught by Lang to match the view that the driver is used to and create an image with greater field of view (Lang [0032] and [0035]).
As shown above, all of the limitations are known, they can be applied to a known device such as a processor to yield a predictable result of creating a greater field of view.

Schrepfer does not explicitly disclose wherein processing devices of the two view systems are adapted to exchange data.
However, Bell teaches a system, wherein processing devices of the two view systems are adapted to exchange data (Bell col. 32, lines 47-50). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system taught by Schrepfer in view of Jones and Lang with the missing limitations as taught by Bell to create a low-cost computer-based radar system (Bell col. 31, lines 23-25).
As shown above, all of the limitations are known, they can be applied to a known device such as a processor to yield a predictable result of creating a low-cost computer-based radar system.

Response to Arguments
Applicant's arguments filed 4/15/22 in regards to the previously presented portions of the claims have been fully considered but they are not persuasive.

Applicant's arguments filed in regard to the newly amended claims have been fully considered but are moot because the arguments do not apply to the current grounds of rejection being used in the current rejection, i.e. Schrepfer in view of Jones.
	The Examiner believes that the two display portion part of the amendment can be taught by the previously cited art of record, however, in an effort to advance prosecution, the Examiner has changed the grounds of rejection of claim 1.

On pgs. 8-9 of the Applicant’s Response, the Applicant argues that Schrepfer does not display two image sections.
The Examiner respectfully disagrees. Under the broadest reasonable interpretation of the claim language “image section”, Schrepfer discloses multiple sections within an image (fig. 3, left and right of dotted line 7). These images are displayed on a display screen to the driver ([0028]). Moreover, Jones teaches an image with multiple sections with a section having higher resolution ([0012], [0091] and [0096]) the resolution corresponding to the number of image pixels per unit area of the reproduction unit ([0070]). Therefore, the combination of Schrepfer and Jones teaches the multiple image section limitation of claim 1.

On pgs. 9-11 of the Applicant’s Response, the Applicant argues that Schrepfer in view of Lang does not teach the amended resolution limitation of claim 1.
This argument is moot based on the newly added Jones reference and citations above. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Augst (U.S. 2010/0182432) discloses a display with two display portions (fig. 9).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW KWAN whose telephone number is (571)270-7073.  The examiner can normally be reached on Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chris Kelley can be reached on (571)272-7331.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MATTHEW K KWAN/Primary Examiner, Art Unit 2482